
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.20


EXECUTIVE EMPLOYMENT AGREEMENT


    This EMPLOYMENT AGREEMENT ("Agreement") is executed as of the 1st day of
July 2001, by and between MICHAEL SHABAZIAN, an individual ("Employee"), EN
POINTE TECHNOLOGIES, INC., a Delaware corporation ("Parent") and EN POINTE
TECHNOLOGIES SALES, INC. (the "Subsidiary" and together with Parent, the
"Company"), with reference to the following facts:

    A. Employee is an individual possessing unique management and executive
talents of value to the Company.

    B. The Company desires to continue the employment of Employee as the
President and COO of the Parent and the President and CEO of the Subsidiary, and
Employee desires to accept such employment, all on the terms and conditions set
forth in this Agreement.

AGREEMENT

    In consideration of the foregoing recitals and of the covenants and
agreements herein, the parties agree as follows:

    1.  Term.  The Company hereby engages Employee to perform the duties and
render the services set forth in Section 2 for a period commencing on July 1,
2001 (the "Effective Date") and ending on the first anniversary of such date,
(the "Employment Period"), unless terminated earlier in accordance with
Section 4 hereof, and Employee hereby accepts said employment and agrees to
perform such services during the Employment Period.

    2.  Duties.  Performing executive work of major importance to the Company,
with the primary focus being the profitable management and profitable growth of
the Company. During the Employment Period, Employee shall devote his business
time and attention to performing his duties as an executive officer of the
Company. His duties shall include, but are not limited to: managing the overall
direction, coordination and evaluation of all functions at the corporate level;
formulating and administering policies for the Company; developing long range
goals and objectives for the Company; negotiation with established, third party
and/or new vendors to achieve cost containment/reduction; and, establishing or
modifying operational systems to improve management and profitability.
Additionally, he shall perform such duties as may reasonably be assigned to him
by the Board of Directors of the Company. Employee's primary office shall be at
the Parent's headquarters location.

    Parent agrees to nominate Employee for election to the Parent's Board of
Directors, as a member of the management slate at each annual meeting of
stockholders held during the Employment Period. Employee recognizes that the
Parent's Board of Directors may be required under its fiduciary duty to Parent
and to its stockholders to eliminate the position of President and COO of Parent
or to appoint a different person as such officer of Parent. The parties agree
however, that any such elimination or replacement of Employee by Parent, other
than pursuant to Section 6.1 or 6.2(a) or 6.3(b) hereof, shall constitute a
termination of Employee's employment hereunder by the Company without cause.

    3.  Change of Control.  Notwithstanding the terms of Section 2 above, if the
Company or a significant portion thereof is sold or merged or undergoes a change
of control transaction (as defined in the form of Parent's Stock Option
Agreement, a copy of which is attached hereto as Exhibit A), Employee shall
serve as an officer of the entity which succeeds to the business or a
substantial portion of the business of the Company, and in such case shall bear
a suitable title and perform the duties and functions of such office of such
publicly traded or privately held successor, consistent with those customarily
performed by an officer of such a unit, division or entity comparable to the
then business

PAGE 1

--------------------------------------------------------------------------------

of the Company, unit, division or entity. Employee may be required to accept
greater or lesser responsibility by any successor, and agrees to fully cooperate
and assist in any resulting transition for up to the remainder of the Employment
Period; and any adjustments required of Employee to complete the transition to
any successor, unit, division or entity, shall not violate this Agreement so
long as "good reason" does not arise under Sections 6.6(b)(ii) or (iii). This
Agreement shall apply to the automatic modification in duties resulting from
such transaction as set forth above, however, notwithstanding the foregoing,
Employee may exercise any "good reason" rights he may have under
Section 6.6(b)(iv).

    4.  Conflict of Interest.  Employee agrees that during the term of
employment and for a period of eighteen (18) months thereafter, employee will
not, directly or indirectly, compete with the Company in any way, or usurp any
Company opportunity in any way, nor will Employee act as an officer, director,
employee, consultant, stockholder, lender or agent of any entity which is
engaged in any business in which the Company is now engaged or in which the
Company becomes engaged during the term of employment. The Company is now
engaged in the business of reselling computer hardware, software and
peripherals, primarily to corporate and governmental accounts, and in the
business of selling computer systems consulting, help and maintenance services,
also primarily to corporate and governmental accounts.

    5.  Compensation.  As compensation for his services to be performed
hereunder, the Company shall provide Employee with the following compensation
and benefits:

    5.1  Base Salary.  Employee's base salary shall be $450,000.00 per year,
subject to an annual increase (if any) in the sole discretion of the Board of
Directors, payable in accordance with the Company's payroll practices as in
effect from time to time, and subject to such withholding as is required by law.

    5.2  Quarterly Bonus.  Employee shall be entitled to the following quarterly
bonus based on Company's attainment of pre-tax net income during the following
fiscal quarters:

Fiscal Quarter

--------------------------------------------------------------------------------

  Pre-Tax Net Income Must Exceed

--------------------------------------------------------------------------------

  Bonus

--------------------------------------------------------------------------------

4th Quarter of Fiscal Year 2001   $ 500,000.00   $ 50,000.00 1st Quarter of
Fiscal Year 2002   $ 750,000.00   $ 50,000.00 2nd Quarter of Fiscal Year 2002  
$ 750,000.00   $ 50,000.00 3rd Quarter of Fiscal Year 2002   $ 1,000,000.00   $
50,000.00   Totals   $ 3,000,000.00   $ 200,000.00

If cumulative pre-tax net income, inclusive of any bonus payments to anyone in
the Company including the Employee, is $3,000,000 through the one-year period of
the bonus calculation, Employee receives the aggregate $200,000 bonus less any
bonus previously received. Bonus is not prorated for less than 85 percent of any
fiscal quarter of employment or achievement, nor is it guaranteed but, if
earned, shall be payable 60 days after the end of each such quarter, except for
any bonus payable for the fourth quarter of fiscal 2001, which shall be payable
90 days after the end of such quarter. Bonus applicable to subsequent quarters,
if any, shall be in the sole discretion of the Board of Directors. If any bonus
is declared or paid, it shall be subject to such withholding as is required by
law. "Pre-tax net income" as the term is used in this Section 5.2, shall mean
pre-tax income from the core business of the Company including En Pointe
Technologies Ventures, Inc.) and including any bonus payable under this
Section 5.2 or to other Company executives, but excluding financial results from
consolidation with, or any revenue from, or investments in, firstsource corp.,
SupplyAccess, Inc., enRamp Inc., and other outside investments, and also
excluding any "recaptures" resulting from any settlements of litigation matters
regarding which charges have been previously recorded, or any "recaptures"
resulting from re-categorization of the Ontario facility, regarding which
charges have been previously recorded, all calculated in accordance with
generally accepted accounting principals.

PAGE 2

--------------------------------------------------------------------------------

    5.3  Discretionary Bonus.  Subject to the sole discretion of the Board of
Directors, the Employee may be entitled to additional bonuses for accomplishment
of selective business tasks (such as acquisitions).

    5.4  Benefits.  

    (a)  Vacation.  Employee shall be entitled to four (4) weeks of paid
vacation during each year of the Employment Period consistent with the Company's
then policy for senior executive employees. In the event Employee does not use
such vacation, he shall receive, upon termination of the Employment Period,
vacation pay for all unused vacation calculated at the base salary rate set
forth in Section 5.1 hereof. However, Employee shall endeavor to take vacation
time in the year in which it is allocated to him.

    (b)  Business Expenses.  The Company shall reimburse Employee for all
reasonable business expenses incurred by Employee in the course of performing
services for the Company and in compliance with procedures established from time
to time by the Company

    (c)  Monthly Living Expense.  Employee shall be reimbursed for normal
reasonable monthly living expense, inclusive of travel costs, not to exceed
$50,000 annually.

    (d)  Other Benefits.  Company shall provide Employee with such employment
benefits as 401(k) participation, automobile allowance, medical insurance and
disability insurance, on the terms and to the extent generally provided by the
Company to its senior executive employees. 401(k) participation, medical
insurance and disability insurance shall commence 90 days after the Effective
Date.

    (e)  Other Persons.  The parties understand that other officers and
employees may be afforded payments and benefits and employment agreements which
differ from those of Employee in this Agreement; but Employee's compensation and
benefits shall be governed solely by the terms of this Agreement, which shall
supersede all prior understandings or agreements between the parties concerning
terms and benefits of employment of Employee with the Company. Other officers or
employees shall not become entitled to any benefits under this Agreement.

    6.  Termination.  

    6.1  Termination by Reason of Death or Disability.  The Employment Period
shall terminate upon the death or permanent disability (as defined below) of
Employee.

    6.2  Termination by Company.  

    (a) The Company may terminate the Employment Period for "cause" by written
notice to Employee.

    (b) The Company may terminate the Employment Period for any other reason,
with or without cause, by written notice to Employee.

    6.3  Termination by Employee.  

    (a) Employee may terminate the Employment Period for "good reason" at any
time by written notice to the Company.

    (b) Employee may terminate the Employment Period for any other reason by
written notice to the Company.

    6.4  Severance Pay  .

    (a) In the event the Employment Period is terminated by the Company for any
reason other than pursuant to Section 6.2(a) or by Employee for any reason other
than pursuant to

PAGE 3

--------------------------------------------------------------------------------

Section 6.3(b) hereof or if the Employment Period is terminated because of the
death or disability of Employee pursuant to Section 6.1, upon the effectiveness
of any such termination, the Company shall be obligated to pay to Employee (or
his executors, administrators or assigns, as the case may be) all unpaid salary,
benefits and bonuses (if any, with bonus being applicable only to full quarters
of employment as outlined in Section 5.2) accrued through the date of
effectiveness of such termination and, in addition, a cash severance payment
equal to six months' total base salary, at the rates set forth herein, and such
other benefits as may be required by law.

    (b) In the event the Employment Period is terminated by the Company pursuant
to Section 6.2(a) hereof, the Employment Period is terminated by Employee
pursuant to Section 6.3(b) hereof, the Company shall have no obligation to pay
any severance pay to Employee. The Company shall, however, be obligated to pay
to Employee (or his executors, administrators or assigns, as the case may be)
all unpaid salary, benefits and bonuses (if any) accrued through the date of
termination and shall provide such other benefits as may be required by law.

    6.5  Termination Benefits.  In the event of termination of the Employment
Period pursuant to Section 6.2 or 6.3(a), the Company shall provide Employee
such normal medical insurance as is equal to the level of coverage elected by
the employee and in effect at time of termination of Employment Period, and on
the terms and to the extent generally provided by the Company to its executive
employees of the level comparable to Employee, for a period of six (6) full
calendar months from the date of the termination of the Employment Period.

    6.6  Certain Definitions.  For purposes of this Agreement:

    (a) The term "cause" shall mean those acts identified in Section 2924 of the
California Labor Code, as that section exists on the date of this Agreement, to
wit, any willful breach of duty by the Employee in the course of his employment,
or in case of his habitual neglect of his duty or continued incapacity to
perform it. Notwithstanding the generality of the foregoing, this definition
shall not cause any derogation of any rights relating to "permanent disability"
as defined in 6.6(c) below.

    (b) The term "good reason" shall mean the occurrence of one or more of the
following events: (i) removal of Employee from the position and responsibilities
as set forth under Section 2 above; (ii) a material reduction by the Company in
the kind or level of employee benefits to which Employee is entitled immediately
prior to such reduction with the result that Employee's overall benefit package
is significantly reduced; (iii) the relocation of Employee to a facility or a
location outside of California.

    (c) The term "permanent disability" shall mean Employee's incapacity due to
physical or mental illness, which results in Employee being absent from the
performance of his duties with the Company on a full-time basis for a period of
six (6) consecutive months. The existence or cessation of a physical or mental
illness which renders Employee absent from the performance of his duties on a
full-time basis shall, if disputed by the Company or Employee, be conclusively
determined by written opinions rendered by two qualified physicians, one
selected by Employee and one selected by the Company. During the period of
absence, but not beyond the expiration of the Employment Period, Employee shall
be deemed to be on disability leave of absence, with his compensation paid in
full. During the period of such disability leave of absence, the Board of
Directors may designate an interim officer with the same title and
responsibilities of Employee on such terms as it deems proper.

    7.  Employee Benefit Plans.  Any employee benefit plans in which Employee
may participate pursuant to the terms of this Agreement shall be governed solely
by the terms of the underlying plan

PAGE 4

--------------------------------------------------------------------------------

documents and by applicable law, and nothing in this Agreement shall impair the
Company's right to amend, modify, replace, and terminate any and all such plans
in its sole discretion as provided by law. This Agreement is for the sole
benefit of Employee and the Company, and is not intended to create an employee
benefit plan or to modify the terms of any of the Company's existing plans.

    8.  Miscellaneous.  

    8.1  Arbitration/Governing Law.  To the fullest extent permitted by law, any
dispute, claim or controversy of any kind (including but not limited to tort,
contract and statute) arising under, in connection with, or relating to this
Agreement or Employee's employment, shall be resolved exclusively by binding
arbitration in Los Angeles County, California in accordance with the commercial
rules of the American Arbitration Association then in effect. The Company and
Employee agree to waive any objection to personal jurisdiction or venue in any
forum located in Los Angeles County, California. No claim, lawsuit or action of
any kind may be filed by either party to this Agreement except to compel
arbitration or to enforce an arbitration award; arbitration is the exclusive
dispute resolution mechanism between the parties hereto. Judgment may be entered
on the arbitrator's award in any court having Jurisdiction. The validity,
interpretation, effect and enforcement of this Agreement shall be governed by
the laws of the State of California.

    8.2  Assignment.  This Agreement shall inure to the benefit of and shall be
binding upon the successors and the assigns of the Company, and all such
successors and assigns shall specifically assume this Agreement. Since this
Agreement is based upon the unique abilities of, and the Company's personal
confidence in Employee, Employee shall have no right to assign this Agreement or
any of his rights hereunder without the prior written consent of the Company.

    8.3  Severability.  If any provision of this Agreement shall be found
invalid, such findings shall not affect the validity of the other provisions
hereof and the invalid provisions shall be deemed to have been severed herefrom.

    8.4  Waiver of Breach.  The waiver by any party of the breach of any
provision of this Agreement by the other party or the failure of any party to
exercise any right granted to it hereunder shall not operate or be construed as
the waiver of any subsequent breach by such other party nor the waiver of the
right to exercise any such right.

    8.5  Entire Agreement.  This instrument, together with the plans referred to
in Section 5, contains the entire agreement of the parties. It may not be
changed orally but only by an agreement in writing signed by the parties.

    8.6  Notices.  Any notice required or permitted to be given hereunder shall
be in writing and may be personally served or sent by United States mail, and
shall be deemed to have been given when personally served or two days after
having been deposited in the United States mail, registered or certified mail,
return receipt requested, with first-class postage prepaid and properly
addressed as follows. For the purposes hereof, the addresses of the parties
hereto (until notice of a change thereof is given as provided in this
Section 8.6) shall be as follows:

If to Employee:   Michael Shabazian
57 Checkema Path
PO Box 95J RR#3
Vineyard Haven, MA 02568
If to the Company:
 
En Pointe Technologies, Inc.
100 N. Sepulveda Blvd., 19th Floor
El Segundo, CA 90245
Attention: Vice President-HR

PAGE 5

--------------------------------------------------------------------------------

    8.7  Headings.  The paragraph and subparagraph headings herein are for
convenience only and shall not affect the construction hereof.

    8.8  Further Assurances.  Each of the parties hereto shall, from time to
time, and without charge to the other parties, take such additional actions and
execute, deliver and file such additional instruments as may be reasonably
required to give effect to the transactions contemplated hereby.

    8.9  Attorneys' Fees.  In the event any party hereto commences arbitration
or legal action in connection with this Agreement, the prevailing party shall be
entitled to its attorneys' fees, costs and expenses reasonably incurred in such
action, and the amount thereof shall be included in any judgment or award
granted under Section 8.1.

    8.10  Counterparts.  This Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

    8.11  Separate Counsel.  The Company has been represented by counsel in the
negotiation and execution of this Agreement and has relied on such counsel with
respect to any matter relating hereto. The Employee has been invited to have his
own counsel review and negotiate this Agreement and Employee has either obtained
his own counsel or has elected not to obtain counsel.

    IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of
the day and year first above written.

"EMPLOYEE"   "PARENT"
 
 
EN POINTE TECHNOLOGIES, INC.,
a Delaware corporation


--------------------------------------------------------------------------------

Michael Shabazian
 
By:
 


--------------------------------------------------------------------------------

Bob Din, Chief Executive Officer
 
 
"SUBSIDIARY"
 
 
EN POINTE TECHNOLOGIES SALES, INC.,
a Delaware corporation
 
 
By:
 
/s/ BOB DIN   

--------------------------------------------------------------------------------

Bob Din, Chief Executive Officer

PAGE 6

--------------------------------------------------------------------------------



QuickLinks


EXECUTIVE EMPLOYMENT AGREEMENT
